— Appeal from a judgment of the County Court of Sullivan County, rendered May 12, 1975, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance, third degree. On January 14, 1975 defendant and his brother Rafael were indicted for the crime of criminal sale of a controlled substance in the third degree. Specifically, the indictment charged that they sold four tinfoil packets containing heroin to one Anne Didrich, also known as Anne Benton (herein Anne). Rafael subsequently pleaded guilty to the charge. A severance was then granted. Defendant was tried and convicted. He received an indeterminate sentence of three years to life. Basically, it was defendant’s contention at trial that Rafael was the guilty party and defendant was not involved. To substantiate this, Rafael testified, admitting this guilt and exonerating defendant. The latter testified in his own behalf. Anne testified for the prosecution and related a contrary story which implicated defendant. The conflicting stories presented questions of fact and credibility which the jury resolved against defendant. On this appeal defendant urges several errors. We have examined all of his arguments and conclude they lack merit. No specific comment by us is required, other than to note that, considering the record in its entirety, we are of the view that defendant received a fair trial and there is *1038ample evidence to sustain the verdict of guilty. Judgment affirmed. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.